UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity: 333-206361-10 Central Index Key Number of Issuing entity: 0001701638 JPMCC Commercial Mortgage Securities Trust 2017-JP6 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206361 Central Index Key Number of depositor: 0001013611 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): JPMorgan Chase Bank, National Association (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Benefit Street Partners CRE Finance LLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Starwood Mortgage Funding VI LLC (Exact name of Sponsor as specified in its charter) Bradley J. Horn (212) 834-9708 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. J.P.
